IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-19-00093-CR

TYLER CLAY,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-1854-C2


                             ABATEMENT ORDER

       The clerk’s record was filed in this appeal on March 28, 2019. The reporter’s record

was filed on June 5, 2019. Appellant Tyler Clay thereafter filed with the trial court clerk

a “Motion to Supplement the Record.”

       We abate this appeal to the trial court to conduct a hearing on Clay’s “Motion to

Supplement the Record.” If the trial court determines that a relevant item(s) has been

omitted from the clerk’s and/or reporter’s record, the trial court shall direct the trial court

clerk and/or official court reporter, respectively, to prepare, certify, and file in the
appellate court a supplement containing the omitted item(s). See TEX. R. APP. P. 34.5(c),

34.6(d).

        The trial court shall conduct the hearing on Clay’s “Motion to Supplement the

Record” and shall direct the trial court clerk and/or official court reporter to prepare,

certify, and file in the appellate court a supplement containing any omitted item(s) from

the clerk’s and/or reporter’s record within 21 days from the date of this order. Any

supplemental clerk’s record and/or supplemental reporter’s record shall then be filed in

this Court within 35 days from the date of this order.



                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed July 17, 2019
RWR




Clay v. State                                                                      Page 2